DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment 
Examiner notes that claims 15 and 16 we excluded from the claim set submitted on 07 March 2022, however the remarks state that “no claims have been cancelled or added by this response.”  Applicant’s remarks on page 11 further state that “while differing in scope, independent claims 13 and 15 recite features somewhat similar to the noted features of claim 1.” Therefore, Examiner presumes that claims 15 and 16 were intended to recite the same claim amendment as presented in independent claims 1 and 13.  Claims 15 and 16 are therefore examined below as reciting substantially similar limitations to those of claims 1 and 2 respectively.  Further, because Applicant states that no claims were canceled.  Examiner further notes that Applicant paid fees for the examination of 14 claims, therefore a fee adjustment may be warranted.
Status of Claims
This is a final office action in response to the amendment filed 07 March 2022.  Claims 1, 13, and 14 have been amended. Claims 1 through 16 are pending and have been examined.  
Response to Amendment
Applicant’s amendment to claims 1, 13, and 14 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered, but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive. 
Applicant asserts that amended claim 1 does not recite an abstract idea because claim 1 recites “a memory; and a processor coupled to the memory” and that inquiry and answer information is registered “as the knowledge [ ?] the memory.”  Examiner respectfully disagrees. Because the Specification describes the additional computing elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification at paragraph [0076], as cited below.  The claim, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  Therefore the claims are directed to a judicial exception, without significantly more. See MPEP § 2106.05(a).
Applicant asserts that the newly recited features of amended claim 1 include features that integrate any alleged judicial exception into a practical application because the claims recite rules in a process specifically designed to achieve an improved technological resulting conventional industry practice. Examiner respectfully disagrees.  The newly added limitations are equivalent to applying rules for decision making, that could be performed by a human through observation, judgement, and past experience, therefore the newly added limitations are directed to the mental processes grouping of abstract concepts.  Regarding the computer implementation of the abstract idea, adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
Applicant lastly asserts that paragraph [0175] of the Specification states “the accuracy of calculating the level of suitability may be improved,” and the quality of the knowledge registered by the analysis apparatus may be increased, therefore the claims integrate the judicial exception into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner respectfully disagrees. Adding conditions to apply to a calculation does not transform an otherwise abstract idea into patent eligible subject matter. The concept of using known data to set and adjust coefficients and mathematical relationships of variables that represent some modeled characteristic or phenomenon constitutes a mathematical concept. The 2019 Guidance expressly recognizes mathematical concepts including mathematical relationships as constituting an abstract idea. MPEP § 2106.04(a). Accordingly, generally improving accuracy of a calculation by applying conditions, alone and in combination with the other claim limitations,  constitutes a patent-ineligible abstract idea.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 through 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites an apparatus for reception information, independent claim 13 recites a process for reception information, and independent claim 15 recites a product for reception information. 
Taking claim 1 as representative, the claims recite at least the following limitations:  storing a plurality of pieces of correspondence information which include a plurality of pieces of reception information and a plurality of pieces of maintenance information; identifying a number N which indicates how many pieces of reception information are associated with first maintenance information; receiving first correspondence information in which the number N is greater than or equal to a predetermined value; identifying a result which indicates whether the first correspondence information corresponds to same maintenance information included in the plurality of pieces of maintenance information; determining the first correspondence as knowledge when the first correspondence information corresponds to same maintenance information; storing the inquiry information when an inquiry of user is accepted; generating an incident ticket including the inquiry information and the answer information; the incident ticket satisfying at least one condition selected from a condition that the answer information is most quoted in other answer information candidates that is most quoted in other answer information candidates within a certain time period, a condition that the answer information is quoted more than once by a same answerer, and a condition that the inquiry information is not provided by the same user; judging whether the first correspondence information corresponds to same maintenance information by using the incident ticket; and registering the inquiry information and the answer information as the knowledge.  
The limitations for identifying a number and performing a calculation, identifying a result, generating an incident ticket, determining the most quoted answer information candidate, satisfying at least one condition, judging the first correspondence information, and registering the inquiry information and the answer information as the knowledge, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  The recited limitations could be performed by a help desk operator using mental judgements and observations to apply certain conditions for making a determination, and determining the best fit solution for a given problem based on past events.  Additionally a help desk operator could generate an incident ticket and draft a frequently asked question/answer matrix using pen and paper.  The limitations for storing, sending, registering, and receiving data are mere data gathering steps that provide input for the recited data processing steps, and are thus considered insignificant extra-solution activity. (See MPEP 2106.05(g)).  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.   
This judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0076] states: “The processor 201 may be a multi-processor. Examples of the processor 201 include a central processing unit (CPU), a micro processing unit (MPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), and a programmable logic device (PLD). The processor 201 may be a combination of two or more elements including CPU, MPU, DSP, ASIC, and PLD.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical filed (See MPEP 2106.05(a)); do not effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or filed of use (See MPEP 2106.05(e)).  Accordingly, the claim fails to integrate the abstract idea into a practical application, and is therefore directed to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  
Independent claims 13 (process for analyzing reception information) and 15 (non-transitory computer readable medium for analyzing reception information) recite substantially similar limitations to claim 1 and are therefore rejected based upon the same reasoning and rationale.
Dependent claims 2 through 12, 14, and 16 include the abstract ideas of the independent claims.  The dependent claims recite additional limitations to register the first reception information; calculating the evaluation value; identifying a number of times that answer information is quoted; and displaying at least one piece of reception information.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 16 are ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6, 9, and 12 through 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), and in further view of Erhart et al. (US 2014/0270145).
Regarding Amended Claim 1, Karuppasamy discloses an analysis apparatus for reception information, the analysis apparatus, comprising:  a memory; and a processor coupled to the memory and the processor configured to: store, in the memory, a plurality of pieces of correspondence information which include (the system includes at least one processor and a memory communicatively coupled to the at least one processor. Karuppasamy [para. 0008]. … Referring now to FIG. 1, an exemplary system 100 for rendering a resolution for an incident ticket.  Karuppasamy [para. 0019; Fig. 1]);
a plurality of pieces of reception information and a plurality of pieces of maintenance information, (The input may include ticket repository 209, input from data sources 210, and input from a user or user data 211. The ticket repository or ticket dump 209 includes data related to past incident tickets and corresponding resolutions. Karuppasamy [para. 0020-0022; Fig. 2, 6]); 
each of the plurality of pieces of reception information including inquiry information on an information processing system and answer information created to the inquiry information, each of the plurality of pieces of maintenance information representing contents of a maintenance operation performed on the information processing system; (The ticket repository or ticket dump includes data related to past incident tickets and corresponding resolutions. Karuppasamy [para. 0022]. … the structured description …effectively enable the identification of error symptoms in past incident tickets. Karuppasamy [para. 0024]);
Although Karuppasamy discloses the apparatus comprising an Ngram submodule that generates a mapping of Ngrams for the problem and the corresponding resolution in a given cluster that is equivalent to identifying pieces of reception information associated with a first maintenance information stored in association with first reception information in the one or more memories (Karuppasamy [para. 0024, 0032-0034]) and control logic for validating the incident ticket resolution from a user that is equivalent to the claimed evaluation value indicating suitability of registration of the reception information as knowledge (Karuppasamy [para. 0062], and that the prediction model may analyze a number of times same error is being faced by the users in a given period of time and other such information [para. 0078-0079]), the reference fails to explicitly disclose identifying a number N which indicates how many pieces of reception information are associated with first maintenance information which is stored in association with first reception information in the memory, receive, from the plurality of pieces of correspondence information, first correspondence information in which the number N is greater than or equal to a predetermined value, identify a result which indicates whether the first correspondence information corresponds to same maintenance information included in the plurality of pieces of maintenance information.  Erickson et al. discloses these limitations. (invention relates generally to an improved data processing system, and in particular to a computer implemented method, data processing system, and computer program product for providing a self-optimizing algorithm for real-time problem resolution using historical data.  Erickson et al. [para. 0002, 0007]. … The problem resolution mechanism of the illustrative embodiments allows failure symptom characteristics for specific products and processes to be defined and input by a user into a failure symptom table. …Erickson et al. [para. 0044-0046]. … Central server 310 stores the failure symptom and associated resolution information in a database to allow the resolution fix to be shared in real-time.  Erickson et al. [para. 0049-0050]. … Weighting or prioritizing characteristics allows the results of the selective pruning activities to be controlled and optimized around the most useful failure characteristics as defined by users. Erickson et al. [para. 0054-0055]. … In one embodiment, the self-optimizing algorithm may sort the corrective action records based on the number of times the corrective action is found in the result set.  Erickson et al. [para. 0056]. … The operator may log the corrective actions taken and indicate which one of the actions actually resolved the problem (block 418). Erickson et al. [para. 0058]. … A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. Erickson et al. [para. 0063; Fig. 10]).  It would have been obvious to one of ordinary skill in the art of service desk issue ticket management before the effective filing date of the claimed invention to modify the issue resolution system of Karuppasamy to include identifying a number of reception information and maintenance information associations and determining correspondence information in which the number N is greater than or equal to a predetermined value as taught by Erickson et al. in order to automatically adjust to current failure symptoms and identify, in real-time, previous corrective actions taken for similar symptoms.  Erickson et al. [para. 0043].
when the first correspondence information corresponds to same maintenance information, determine the first correspondence as knowledge in the memory, wherein when an inquiry of user is accepted, store the inquiry information in the memory, when the answer information of the inquiry is sent to the user by an operation of a respondent, generate an incident ticket including the inquiry information and the answer information, judge whether the first correspondence information corresponds to same maintenance information by using the incident ticket, and when the first correspondence information corresponds to same maintenance information, register the inquiry information and the answer information as the knowledge in the memory.  (The control logic 400 may further include the step of dynamically updating the ontology or updating a ticket repository based on the learning process.  Karuppasamy [para. 0062; Fig. 5]).  … the techniques described in the various embodiments discussed above provide for automatic creation and building of ontology or taxonomy from a ticket dump (i.e., past tickets repository), thereby facilitating virtualization of incident management helpdesk. The past ticket repository usually contain problem and resolution description.  Karuppasamy [para. 0077]); 
when the answer information of the inquiry is sent to the user by an operation of a respondent, generate an incident ticket including the inquiry information and the answer information, (the method includes receiving the incident ticket. The method further includes analyzing the incident ticket to determine at least one error symptom. The method further includes determining the resolution for the incident ticket based on the at least one error symptom using an ontology based prediction model derived from a past ticket repository. The method further includes rendering the resolution to resolve the incident ticket. Karuppasamy [para. 0007-0009; Fig. 4-5]. … User interface 617 may facilitate display, execution, interaction, manipulation, or operation of program components through textual or graphical facilities. Karuppasamy [para. 0074-0075]);
Karuppasamy and Ericson et al. combined fail to explicitly recite the incident ticket satisfying at least one condition selected from a condition that the answer information is most quoted in other answer information candidates within a certain time period, a condition that the answer information is quoted more than once by a same answerer, and a condition that the inquiry information is not provided by a same inquiry user. Erhart et al. discloses this limitation. (Embodiments presented herein provide systems and methods for determining a best routing of a customer contact based on analysis of one or more automatically generated answers. Erhart et al. [para. 0003, 0005-0006]. … The answer pool is then evaluated based on our newly developed criteria that analyzes the answer side of the question/answer problem. A first criteria used in reducing or reordering the answer pool may be the success rate of each given answer or source. … a success rate may be calculated for an answer. … Answers suggestions may also be reordered by their use by other agents. Answers used by more experienced agents would receive a higher score as those answers have been validated by being selected by better agents.  Erhart et al. [para. 0009-0010]. … The message history database 222 can store previous messages or information about previous messages.  Erhart et al. [para. 0061-0062]. … The automatically generated answer may then be sent from the automated answer generator 304 to the answer based agent routing engine 316. … Threshold values may be part of a vector associated with an agent that includes various threshold entries based on the classification of answers (i.e., a threshold for each type of answer). Agent vectors and other information may be stored in the agent rules, vectors, models database 320, which may be accessed by the agent selection engine 340. … The success rate calculator 364 can determine a success rate of each given answer or answer source. The success rate may be determined or calculated by conglomerating metrics, for example, … a possibly frequency of use of the answer by an agent when suggested.  Erhart et al. [para. 0067, 0074-0075, 0083, 0100, 0109-0110; Fig. 3B-C,4, 6]).  It would have been obvious to one of ordinary skill in the art of statistical analysis and knowledge based information retrieval before the effective filing date of the claimed invention to modify the answer information candidate of Karuppasamy and Erickson et al. combined to include the incident ticket satisfying at least one condition that the answer information is quoted more than once by the same answerer as taught by Erhart et al. to further improve the statistics and data stored in the agent rules, vectors, models database 320 for future answer based analysis. Erhart et al. [para. 0105].  
Regarding Claim 2, Karuppasamy, Erickson et al., and Erhart et al. combined disclose an analysis apparatus, wherein the processor is further configured to register the first reception information as the knowledge when an evaluation value satisfies a certain condition. (The control logic 400 may further include the step of dynamically updating the ontology or updating a ticket repository based on the learning process.  Karuppasamy [para. 0062; Fig. 5]).   
Regarding Claim 3, Karuppasamy, Erickson et al., and Erhart et al. combined discloses an analysis apparatus that calculates a first evaluation value, but fails to explicitly disclose the analysis apparatus wherein the evaluation value is calculated by the calculation in such a way that a first value of the evaluation value calculated when the number is no less than a threshold value is bigger than a second value of the evaluation value calculated when the number is less than the threshold value. Erickson et al. discloses this limitation. (A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. The minimum and maximum thresholds are user-defined levels that may be hard coded into an application or in a table. An example of a minimum/maximum control table is illustrated in FIG. 9.  Erickson et al. [para. 0063; Fig. 9]).   It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy and Erhart et al. to include the evaluation calculation using threshold ranges taught by Erickson et al. in order to automatically adjust to current failure symptoms and identify, in real-time, previous corrective actions taken for similar symptoms.  Erickson et al. [para. 0043].
Regarding Claim 4, Karuppasamy, Erickson et al., and Erhart et al.  combined disclose an analysis apparatus, wherein the processor is further configured to identify a number of times that first answer information included in the first reception information is quoted in other answer information included in other reception information, and the evaluation value is calculated on the basis of the number of times. (Further, in some embodiments analyzing the plurality of N-grams for each of the set of past incident tickets and the plurality of N-grams for each of the plurality of resolutions includes iteratively matching each of the plurality of N-grams for each of the set of past incident tickets with each of the plurality of N-grams for each of the plurality of resolutions, and for a given past incident ticket from the set of past incident tickets, scoring each of the plurality of resolutions based on a number of matches, and selecting one or more resolutions from the plurality of resolutions based on the scoring. Karuppasamy [para. 0064].  … the prediction model may analyze a number of times same error is being faced by the users in a given period of time and other such information Karuppasamy [para. 0078-0079, 0082; Fig. 10]).
Regarding Claim 5, Karuppasamy, Erickson et al., and Erhart et al. combined disclose an analysis apparatus that calculates a first evaluation value, however the Karuppasamy and Erhart et al. fail to explicitly disclose the analysis apparatus, wherein the evaluation value is calculated in such a way that a first value of the evaluation value calculated when the number of times is no less than a threshold value is higher than a second value of the evaluation value calculated when the number of times is less than the threshold value. Erickson et al. discloses this limitation.(A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. The minimum and maximum thresholds are user-defined levels that may be hard coded into an application or in a table. An example of a minimum/maximum control table is illustrated in FIG. 9.  Erickson et al. [para. 0063; Fig. 9]. … A characteristic may be weighted or prioritized based on its ability to indicate a unique failure mode. Weighting or prioritizing characteristics allows the results of selectively pruning the query to be controlled and optimized around the most useful failure characteristics as defined by users. Erickson et al. [para. 0075; Fig. 8, 10]).  It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy and Erhart et al. to include the evaluation calculation using threshold ranges taught by Erickson et al. in order to automatically adjust to current failure symptoms and identify, in real-time, previous corrective actions taken for similar symptoms.  Erickson et al. [para. 0043].
Regarding Claim 6, Karuppasamy and Erhart et al. combined disclose an analysis apparatus that calculates a first evaluation value, however the references fail to explicitly disclose the analysis, wherein the number of times includes a first number of times for a first period and a second number of times for a second period that is smaller than the first period, the evaluation value is calculated to be higher when the first number of times is no less than a first threshold value and the second number of times is no less than a second threshold value that is lower than the first threshold value, and the evaluation value is calculated to be lower when the first number of times is no less than the first threshold value and the second number of times is less than the second threshold value.   Erickson et al. discloses this limitation. (The self-optimizing algorithm may also sort or prioritize the corrective actions in the result set to place the most recent records first in the list. In one embodiment, the sorting process may comprise having the algorithm selectively prune the corrective action records on a secondary basis by date range. Erickson et al. [para. 0056]. … A determination is then made by the self-optimizing algorithm as to whether the number of returned matching failure records meets minimum and maximum match threshold criteria (block 510). The minimum and maximum thresholds specify the range of matching records that are deemed by the user to comprise a "significant" match. The minimum and maximum thresholds are user-defined levels that may be hard coded into an application or in a table. An example of a minimum/maximum control table is illustrated in FIG. 9.  Erickson et al. [para. 0063; Fig. 9]. … A characteristic may be weighted or prioritized based on its ability to indicate a unique failure mode. Weighting or prioritizing characteristics allows the results of selectively pruning the query to be controlled and optimized around the most useful failure characteristics as defined by users. Erickson et al. [para. 0075; Fig. 8, 10]).  It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy and Erhart et al. combined to include the evaluation calculation using threshold ranges taught by Erickson et al. in order to automatically adjust to current failure symptoms and identify, in real-time, previous corrective actions taken for similar symptoms.  Erickson et al. [para. 0043].
Regarding Claim 9, Karuppasamy, Erickson et al., and Erhart et al. combined disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when first answer information included in the first reception information is quoted in other answer information created by a respondent of the first answer information. (The data sources 210 may include one or more personnel from a L1 and/or a L2 service team who resolve the assigned incident tickets.  Karuppasamy [para. 0022]. Further, in some embodiments analyzing the plurality of N-grams for each of the set of past incident tickets and the plurality of N-grams for each of the plurality of resolutions includes iteratively matching each of the plurality of N-grams for each of the set of past incident tickets with each of the plurality of N-grams for each of the plurality of resolutions, and for a given past incident ticket from the set of past incident tickets, scoring each of the plurality of resolutions based on a number of matches, and selecting one or more resolutions from the plurality of resolutions based on the scoring. Karuppasamy [para. 0064].  … the prediction model may analyze a number of times same error is being faced by the users in a given period of time and other such information Karuppasamy [para. 0078-0079]).
Regarding Claim 12, Karuppasamy, Erickson et al., and Erhart et al. combined disclose an analysis apparatus, wherein the processor is further configured to calculate a plurality of evaluation values corresponding to the plurality of pieces of reception information respectively, and display at least one piece of reception information in the plurality of pieces of reception information in accordance with the calculated plurality of evaluation values. (At step 303, an ontology based prediction model may be generated, by the prediction module 205, based on the existing issues for handling the future issues and rendering appropriate resolutions in real-time. The output from step 302 may be Ngrams, clusters, and dynamic ontology. The ontology based prediction mod& may therefore be built in such a way that the clusters may group the tickets based on common characteristics or error symptoms. Karuppasamy [para. 0033, 0062]).  
Regarding Amended Claims 13 and 14, claims 13 and 14 recites substantially the same limitations as those in claims 1 and 2 respectively and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 13 and 14 are directed to a process, which is taught by Karuppasamy.  (… method and system for rendering resolutions for incident tickets. Karuppasamy [para. 0001, 0007]).
Regarding Claims 15 and 16, claims 15 and 16 recites substantially the same limitations as those in claims 1 and 2 respectively and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 15 and 16 recite a non-transitory computer—readable medium which is taught by Karuppasamy.  (a non-transitory computer-readable medium storing computer-executable instructions for rendering a resolution for an incident ticket is disclosed. Karuppasamy [para. 0009]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), in further view of Erhart et al. (US 2014/0270145), and in further view of Tankersley et al. (US 2017/0083572).
Regarding Claim 7, Karuppasamy, Erickson et al., and Erhart et al. combined disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when contents of first inquiry information included in the first reception information are caused by misunderstanding of an originator of the first inquiry information on usage of the information processing system. Karuppasamy discloses the apparatus capable of determining when contents of first inquiry information included in the first reception information are caused by misunderstanding of an originator of the first inquiry information on usage of the information processing system (… the clarification module 204 may request clarification from an end user (i.e., user raising the incident ticket or query) when the query is unclear or improper. The clarification module 204 may also request additional information from the end user so as to provide the appropriate solution.  Karuppasamy [para. 0026, 0032]).  Erickson et al. discloses the calculation of an evaluation value (Erickson et al. [para. 0054-0056, 0063, 0075]).  However, the combined references fail to explicitly recite assigning a higher evaluation value based on the cause of the first inquiry information. Tankersley et al. discloses monitoring performance of a system at a service level using key performance indicators derived from machine data to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment.  Tankersley et al. further discloses an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when contents of first inquiry information included in the first reception information are caused by misunderstanding of an originator of the first inquiry information on usage of the information processing system.  Tankersley et al. discloses applying weighting factors to key performance indicators (KPI) which is equivalent to assigning a higher value to certain data types. (In some implementations, GUI 2300 can include a button 2320 to receive input assigning a weight to the KPI to indicate an importance of the KPI for the service relative to other KPIs defined for the service.  Tankersley et al. [para. 0596, 0607, 0618-0619]. In general, this performance-related information can include any type of performance-related data and log data produced by virtual machines and host computer systems in a data center [para. 1504]).  It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy, Erickson et al., and Erhart combined to include applying weighted values to certain types of first inquiry information as taught by Tankersley et al. in order to provide various visualizations to facilitate detecting and diagnosing the root cause of performance problems.  Tankersley et al. [para. 1506].
Regarding Claim 11, Karuppasamy discloses answer information from a plurality of sources [para. 0022], the ontology building module 203 then scores each of the existing resolutions for a given past incident ticket from the set of past incident tickets based on a number of matches, and selects the one or more resolutions from the plurality of resolutions based on the scoring [para. 0025], clustering the past incident tickets into multiple categories at step 503. [para. 0064-0065; Fig. 3-5], however Karuppasamy, Erickson et al., and Erhart et al. combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be lower in the calculation when first answer information included in the first reception information is quoted in a plurality of pieces of answer information, and first threshold value or more pieces of inquiry information in a plurality of pieces of inquiry information corresponding to the plurality of answer information are issued by a same originator. Tankersley et al. discloses monitoring performance of a system at a service level using key performance indicators derived from machine data to provide users with insight to the performance of monitored services, such as, services pertaining to an information technology (IT) environment. Tankersley et al. further discloses this above limitation. (The apparatus of Tankersley et al. receives indexes and stores event data [para. 0232-0233]; receives threshold minimum values [para. 0676], related to key performance indicators (KPI) values produces at different points in time, as specified as a frequency for a particular KPI, and impact scores for the KPIs are calculated over a time range and the computing machine compares the score for the aggregate KPI to one or more thresholds.  If the computing machine determines that the aggregate KPI score exceeds or reaches any of the thresholds, the computing machine determines what action should be triggered in response to the comparison [para. 0740-0750; Fig. 34A-AB, 72B, 75E, 76-78]. The time frames may be based on any unit of time [para. 0763].The thresholds define multiple states and cover any value greater than or less than the threshold, and each set of KPI thresholds may include multiple thresholds that define multiple states [para. 0770-0772].  Tankersley et al. further discloses a calculation method that applies threshold ranges to collected data in order to trigger an action, where the information for a trigger determination can include one or more trigger criteria. In one implementation, a contribution threshold includes an operator (e.g., greater than, greater than or equal to, equal to, less than, and less than or equal to), a threshold value, and a statistical function (e.g., percentage, count) [para. 0903-0910, 0914-0920, 0925]). It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy, Erickson et al., and Erhart et al. combined to include the evaluation calculation using threshold ranges taught by Tankersley et al. in order to provide various visualizations to facilitate detecting and diagnosing the root cause of performance problems.  Tankersley et al. [para. 1506].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), in further view of Erhart et al. (US 2014/0270145), and in further view of Riley et al. (US 2002/0123983).
Regarding Claim 8, Karuppasamy, Erickson et al., and Erhart et al. combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when first inquiry information included in the first reception information is transmitted from a first respondent to a second respondent upon creation of first answer information to the first inquiry information.  Riley et al. discloses reporting and resolving problems and incidents with computer usage by way of a help desk. (Riley et al. [para. 0002]), and further discloses the above limitation. (… a system for confirming resolution of the problems and incidents reported by customers of the service desk. The service desk also includes at least one repository for storing information useful in solving problems and incidents, the repository accessible by the computer network. The service desk organization works to resolve the problems and incidents of its customers. The service desk may help in, but is not limited to, areas of information technology. Riley et al. [para. 0009]. A service desk operator may attempt to resolve the problem, possibly by checking for solutions in a central service desk repository or database. If the Tier 1 personnel cannot resolve the user's request or problem on the spot, the request may be placed into a queue for assignment. The person assigned to the problem (assignee) then attempts to resolve the problem, possibly with assistance from the service desk knowledge repository or other resources available to the assignee. If the assignee is unable to resolve the problem, it may be necessary to escalate the problem via a service request escalation to a higher tier assignee. The escalation request is placed back into the queue for service assignment requests, this time for a higher-level assignee.  Riley et al. [para. 0094-0096, 0107, 0110-0111; Fig. 4, 9].  An assignment to a high level is made through a notification. …If resolution is not agreed, either the existing operator continues to work with the service request or the service request is re-assigned to another person for resolution. If the service request is of the highest priority, then the Service Desk management may be informed. Riley et al. [para. 0136-0146; Fig. 13). It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy, Erickson et al., and Erhart et al. combined to include higher values for transmitting first inquiry information to a second respondent as taught by Riley et al. in order to provide a service desk that will be effective for customers.  Riley et al. [para. 0007].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (US 2018/0285768) in view of Erickson et al. (US 2010/0083029), in further view of Erhart et al. (US 2014/0270145), and in further view of Anand et al. (US  2014/0129536).
Regarding Claim 10, Karuppasamy, Erickson et al., and Erhart et al. combined fail to explicitly disclose an analysis apparatus, wherein the evaluation value is calculated to be higher in the calculation when a certain ratio or more of first inquiry information included in the first reception information is diverted to second answer information included in second reception information in the plurality of pieces of reception information.  Anand et al. discloses a system for diagnosing and detecting causes of an incident interactively, comprising a user interface operable to execute on a processor and issue a query.  (Anand et al. [para. 0005]). Anand et al. further discloses the above limitation. (Moreover, co-occurring incidents may indicate dependencies among involved IT components. Hence, the methodology of the present disclosure in one embodiment adds keywords representing dependent components as search terms. These keywords are referred to as dependency keywords. Taking the same example IN1, to find co-occurring incidents, two dependent applications, "DepApp1" and "DepApp2" are added. A boosting weight (w2) can be assigned to each search keyword based on its impact. The search engine may assign a default weight for each dependency keyword, for instance, w2=2. Anand et al. [para. 0020-0025, 0038-0045; Tables 3-5 Fig. 4]). It would have been obvious to one of ordinary skill in the art of maintenance information analytics before the effective filing date of the claimed invention to modify the data calculations of Karuppasamy, Erickson et al., and Erhart et al. combined to include higher values for a certain ratio n of first inquiry information diverted to second answer information in second reception information as taught by Anand et al. in order to helping subject matter experts (SMEs) to reason about root causes of incidents and accelerate incident resolution.  Anand et al. [para. 0020].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mandel et al. (US 2017/0223190) - expert management system configured to manage customer service inquiries, the system comprising: a request I/O configured to receive a stream of customer service inquiries; status logic configured to monitor statuses of a plurality of human experts; expert data storage configured to store data characterizing one or more specialty characteristics of each of the plurality of experts; automated response logic configured to provide at least partial responses to the customer service inquiries; matching logic including a first machine learning system configured to predict an ability of the automated response logic to provide satisfactory responses to particular members of the customer service inquires and/or to predict an ability of human experts to provide satisfactory responses to particular members of the customer service inquiries; and routing logic configured to route the customer service inquiries to members of the human experts or the automated response logic, in the alternative, based on the predicted ability.
Clark et al. (US 2014/0280203) –  the NLP system may determine whether the data source is currently located in the corpus--i.e., whether the data source has been previously ingested. If not, the NLP system may ingest the data source. If the data source has been ingested, the NLP system may perform further analysis to determine whether the data within the corpus is stale. The NLP system may determine a time-sensitivity value associated with the query. 
Zeng et al. (US 2018/0053119) –  According to one embodiment of the present teaching, the disclosed system may also include an offline conversation data analysis component, which can mine important statistical information and features from historical conversation logs, human action logs and system logs. The offline conversation data analysis component, not shown, may be either within or outside the service virtual agent. The important statistical information and signals (e.g. the frequency of each types of question and answer, and the frequency of human-edits for each question, etc.) can be used by other system components (such as the customized FAQ generator for identifying important new FAQs, and the recommendation engine for performing high-quality recommendations for products and services,) for their addressed specific tasks for the disclosed system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623